REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: the prior art does not teach or disclose the temperature rise estimator, or the rotation speed controller’s configuration. The closest prior art is Sakai et al. Pub. No. US 2018/0175766 A1. However, this reference does not disclose a temperature rise estimator, specifically one that estimates a temperature rise of the diode based on an expected reverse current, an on-voltage of the diode, and a heat resistance of the diode. The other prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure, but does not read on the claims.
Regarding claims 1 and 4, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the in-vehicle motor-driven compressor further including a temperature rise estimator configured to estimate a temperature rise of the diode based on an expected reverse current, an on-voltage of the diode, and a heat resistance of the diode, wherein the reverse current is a current that flows from the electric motor via the diode to the battery when the electric motor is stopped and a back electromotive voltage of the electric motor exceeds an input voltage of the battery, and a rotation speed controller configured to set a rotation speed limit of the electric motor, based on the estimated temperature rise of the diode so that a temperature of the diode does not exceed a junction temperature of the diode even when the electric motor is stopped and the reverse current flows through the diode, and limit a rotation speed of the electric motor to lower than or equal to the rotation speed limit. These limitations, in combination with an inverter configured to drive the electric motor, 
Regarding claim 3, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art are the steps of estimating a temperature rise of the diode based on an expected reverse current, an on-voltage of the diode, and a heat resistance of the diode, wherein the reverse current is a current that flows from the electric motor via the diode to the battery when the electric motor is stopped and a back electromotive voltage of the electric motor exceeds an input voltage of the battery, setting a rotation speed limit of the electric motor based on the estimated temperature rise of the diode so that a temperature of the diode does not exceed a junction temperature of the diode even when the electric motor is stopped and the reverse current flows through the diode, and limiting a rotation speed of the electric motor to lower than or equal to the rotation speed limit. These limitations, in combination with an inverter configured to drive the electric motor, wherein the inverter includes a switching element that is configured to perform switching and convert DC voltage of a battery into AC voltage to drive the electric motor and a diode that is connected in parallel to the switching element, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746